                 Case 1:19-cr-00412-WHP Document 47
                                                 48 Filed 09/01/20
                                                          09/02/20 Page 1 of 1
                                            KOSTELANETZ & FINK, LLP
                                            7 WORLD TRADE CENTER, 34TH FLOOR
                                               NEW YORK, NEW YORK 10007
                                                           ___
      WASHINGTON, DC OFFICE
601 NEW JERSEY AVENUE, NW, SUITE 620                TEL: (212) 808-8100
       WASHINGTON, DC 20001                         FAX: (212) 808-8108
                ___
                                                      www.kflaw.com
        TEL: (202) 875-8000
        FAX: (202) 844-3500

                                                                                       September 1, 2020
     Via ECF                                                                     Application granted.
     Honorable William H. Pauley III
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007


                                   Re: United States v. Joseph Bailey
                                       19 cr. 412 (WHP)

     Dear Judge Pauley:                                                                 September 2, 2020

             We represent the defendant, Joseph Bailey, in the above-captioned matter. We write to
     respectfully request an adjournment of the September 14, 2020 sentencing hearing currently
     scheduled for this matter. We are requesting this adjournment because we understand that the Court
     would be unable to hold an in-person hearing on September 14, 2020 in light of the impact of
     COVID-19 on the Court’s operations.

              We understand that the Court’s calendar can currently accommodate a sentencing hearing
     for this matter on the day of November 5, 2020 at 4:00 pm, and ask that the sentencing hearing be
     adjourned to this date.

              Assistant United States Attorney Dina McLeod has advised us that the Government consents
     to this request.


                                                                 Respectfully,




                                                                          ___________________
                                                                          Michael Sardar


     cc: AUSA Dina McLeod (by ECF)
